Citation Nr: 0408531	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  99-13 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.  

2.  Entitlement to service connection for liver damage due to 
substance abuse.  


REPRESENTATION

Appellant represented by:	Sean Kendall, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from April 1977 to 
December 1978.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, denying service connection for lumbosacral 
strain and liver damage.  

The Board rendered a decision on the appealed claims in 
January 2001.  However, by the United States Court of Appeals 
for Veterans Claims (Court) Order issued in July 2002 that 
decision was vacated and the case was remanded to the Board 
for further review pursuant to Court instructions.  The case 
was sent to the Board's Evidence Development Unit (EDU), to 
undertake the development in consonance with the Court Order, 
with such development authorized pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  In May 2003, however, the United States 
Court of Appeals for the Federal Circuit ("Federal 
Circuit") invalidated 38 C.F.R. § 19.9 (a)(2), in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (DAV).  Hence, the development was 
undertaken by Board remand in December 2003.  The case now 
returns to the Board from remand.  

In August 1999 the veteran testified at a hearing before an 
RO hearing officer.  In June 2000 he testified at a video 
conference hearing before the undersigned Veterans Law Judge.  
Transcripts of these hearing are contained in the claims 
folder.  


REMAND

There has been a change in the law during the pendency of the 
veteran's claims with enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA significantly added to the statutory 
law concerning VA's duties when processing claims for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefined the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
To implement the provisions of the law, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  

In this case, the veteran was briefly notified of the 
existence of the VCAA by the Board's January 2001 decision 
(since vacated by July 2002 Court Order), but he has not been 
notified of the provisions of the VCAA as applicable to his 
claims on appeal.  Notice of the provisions of the VCAA 
should be afforded the veteran as specifically applicable to 
his claims and their development, including pursuant to this 
remand.  Included with that notice, the veteran must notified 
of the evidence that has been obtained by VA, the evidence 
that is not of record that is necessary to substantiate the 
appealed claim, the evidence that the veteran is expected to 
provide, and that the veteran should provide any additional 
evidence he may have in furtherance of his claims.  Thus, in 
so doing, the RO should provide notice of what portion of the 
evidence necessary to substantiate the claims would be 
secured by VA, and what portion must be secured by the 
veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the veteran was informed by an April 2003 letter of 
development to be undertaken by the Board, he was then 
erroneously informed that he should supply any additional 
information himself.  The veteran should have been informed 
of the provisions of the VCAA, including that he need only 
provide VA with information and necessary authorization 
regarding any additional pertinent private medical records, 
and only notice of pertinent VA records not yet obtained, and 
VA would be obligated pursuant to the VCAA to obtain those 
records for association with the claims folder.  

Additionally, in retrospect, VCAA notice has also not been 
issued to the veteran in the correct chronological sequence, 
with notice prior to initial RO adjudication, as set forth in 
38 U.S.C.A. §§ 5100, 5103(a).  Thus, additional development 
is necessary, to include addressing whether the appellant has 
been prejudiced in development and adjudication of the claims 
remanded here, by VA's failure to follow the VCAA development 
sequence outlined in the law.  If there was such an error in 
the notice chronology, in order to show prejudice, an 
appellant must show that an outcome of the case was affected 
by the error.  Cunningham v. Laser Golf Corp. (error is 
harmless unless appellant shows that ultimate legal question 
should be decided differently).

As noted above, this case now comes to the Board following 
Board remand in December 2003 to fulfill development required 
by the July 2002 Court Order.  That Order required certain 
Board development inclusive of adequately addressing whether 
the veteran's claim lumbosacral strain developed in service.  
To better address that question, the Board remanded case in 
December 2003 for a VA examination, to obtain an etiological 
opinion addressing whether it was at least as likely as not 
that any current low back disorder developed in service, or 
whether arthritis of the low back was present to a disabling 
degree within the first post-service year.  The Board finds 
this development and the medical opinions obtained by a 
January 2004 VA examination, to be sufficient to fairly 
adjudicate the veteran's claims on the merits.  

Service connection for a disability may be granted when it is 
due to disease or injury incurred coincident with service, or 
if preexisting service, was aggravated therein.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  To establish 
service connection, there must be evidence of an etiologic 
relationship between a current disability and events in 
service or an injury or disease incurred there.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that the veteran incurred a chronic 
disorder in service and currently has the same chronic 
disorder, or by medical evidence that links a current 
disability to symptoms that began in service and continued to 
the present.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
38 C.F.R. § 3.303(b).

Secondary service connection may be granted where the 
evidence shows that a chronic disability has been caused or 
aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310 (2003); Allen v. Brown, 7 Vet. App. 439 (1995).  
Certain diseases, such as arthritis, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The negative opinion on the question of a causal association 
between service and a current low back disorder, as provided 
by the January 2004 VA examiner, supports a denial of the 
claim of entitlement to service connection for lumbosacral 
strain, and thereby supports a denial of the claim for 
service connection for liver damage as due to substance abuse 
due to lumbosacral strain.  38 C.F.R. §§ 3.303, 3.310 (2003) 
(claim for direct service connection based on weighing of 
evidence for and against a causal link to service; secondary 
service connection claims must be based on an underlying 
service-connected disorder).  Hence, to support the claims on 
appeal, the veteran must provide countervailing medical 
evidence that the lumbosacral strain is causally related to 
service, such that either the weight of the evidence for and 
against the claim is in equipoise or the weight of the 
evidence favors the claim.  He must also provide evidence 
favoring a causal link between diagnosed chronic liver damage 
and a service-connected low back disorder, such that the 
evidence preponderates in favor of the claim or the evidence 
for and against the claim are in equipoise.  38 U.S.C.A. § 
5107(b) (2002); 38 C.F.R. §  3.303, 3.310; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Because the Board finds the January 2004 VA medical 
examination and examination report satisfactory to address 
the claim, no further VA examination will be sought unless 
otherwise indicated by additional medical records obtained.  

While requests have been made in June 1999 to Providence 
Hospital, Columbia, South Carolina, and Richland Memorial 
Hospital, Columbia, South Carolina, for records of the 
veteran, responses have not been received from these 
facilities.  The VCAA necessitates a further effort to obtain 
medical records from these facilities.  Records should also 
be sought from the Charter River drug treatment center, based 
on the veteran's testimony that he received 30 days of 
inpatient care at that facility.  Additionally, while records 
have been received in 1999 from the Lexington Medical Center, 
West Columbia, South Carolina, and the Baptist Medical 
Center, Columbia, South Carolina, as well as from the Dorn VA 
Medical Center (VAMC), more recent records from these 
facilities may be available, and should be requested.  

Accordingly, the Board finds that the following additional 
development is warranted:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically provide the veteran with 
a VCAA notice letter, and therein 
notify him of the evidence not of 
record necessary to substantiate his 
remanded claims, information and 
evidence that VA will obtain, and 
information and evidence that the 
veteran must submit, pursuant to 
development requirements as 
delineated in Quartuccio.  The RO 
should also then notify him that it 
is his responsibility to submit all 
pertinent evidence in his possession.  
While the claimant is ultimately 
responsible to provide the necessary 
evidence, the RO should inform the 
veteran that VA will make efforts to 
obtain any additional as-yet-
unobtained relevant evidence, such as 
VA and non-VA medical records, or 
records from government agencies, if 
he identifies such records and the 
custodians thereof.  VA must notify 
the veteran of evidence he identified 
that could not be obtained so that he 
may attempt to obtain the evidence 
himself.  

2.  The RO should also specifically 
make a determination as to whether it 
was prejudicial error for the RO not 
to have notified the claimant of 
applicability of the provisions of 
the VCAA prior to initial RO 
adjudication of the claimant's claims 
on appeal.  38 U.S.C.A. §§ 5100, 
5103(a).  

3.  The veteran should be asked to 
identify all medical records, VA or 
private, which may be pertinent to 
the veteran's claims but have not yet 
been associated with the claims 
folder.  The veteran should be 
informed that this particularly 
includes medical records showing 
treatment for a low back disorder 
proximate in time to his period of 
service, or showing continuity of 
symptoms of an ongoing low back 
disorder from service to the present, 
or showing arthritis of the low back 
within a year following separation 
from service.  This also includes 
medical evidence of permanent or 
chronic liver damage and medical 
opinions to the effect that such 
liver damage was caused by substance 
abuse, as well as medical opinions to 
the effect that the substance abuse 
was caused by the veteran's low back 
disorder.  He should be asked to 
provide contact information and 
necessary authorizations and releases 
to permit VA to obtain any additional 
treatment records, including records 
of treatment at Providence Hospital, 
Columbia, South Carolina; Richland 
Memorial Hospital, Columbia, South 
Carolina; Lexington Medical Center, 
West Columbia, South Carolina; and 
the Charter River drug treatment 
center where he reportedly received 
inpatient treatment.    Thereafter, 
the RO should attempt to obtain all 
indicated records which are not 
already in the claims file.  The RO 
should inform the veteran of the 
outcome of each records request.  If 
records are not obtained from any 
private source identified by the 
veteran, the RO must notify him that 
he is responsible for securing these 
records if he desires that VA 
consider them.  All records and 
responses received should be 
associated with the claims folder.  

4.  The RO should obtain all VA medical 
records not yet associated with the 
claims folder, including any from the 
veteran's December 1978 date of discharge 
from service to the present, inclusive of 
records of physical therapy or other 
medical treatment at the Dorn VAMC.  
Records and responses received should be 
associated with the claims folder. 

5.  Thereafter, and following any 
other appropriate development, the 
remanded claims must be 
readjudicated.  If the determinations 
remain to any extent adverse to the 
veteran, he and his representative 
must be provided a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  They should then 
be afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what he must do in 
support of his claim.  Quartuccio.  
Care must be exercised to ensure that 
prejudicial error did not result from 
any failure to provide complete and 
timely notice, pursuant 38 U.S.C.A. 
§§ 5100, 5103(a), of the provisions 
of the VCAA as applicable to his 
claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




